tcmemo_1996_559 united_states tax_court hospital corporation of america and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley and john w bonds jr for petitioners in docket no n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley john w bonds jr and daniel r mckeithen for petitioners in docket no n jerold cohen walter h wingfield stephen f gertzman amanda b scott reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no n jerold cohen reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no robert j shilliday jr vallie c brooks and william b mccarthy for respondent memorandum findings_of_fact and opinion wells judge these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case respondent determined deficiencies in petitioners' consolidated corporate federal_income_tax as shown below the instant case involves several issues some of which have been settled or decided the issues remaining for decision involve matters falling into three reasonably distinct categories which the parties have denominated the healthtrust issue the macrs depreciation issue and the captive insurance or parthenon insurance co issues issues involved in the first two categories were presented at a special trial session together with certain tax_accounting issues previously decided and the captive insurance issues were severed for trial purposes and were presented at a subsequent special trial session separate briefs of the parties were filed for each of the distinct categories of issues we addressed the tax_accounting issues in hospital corp of am v commissioner tcmemo_1996_105 107_tc_73 and 107_tc_116 the instant opinion addresses the healthtrust issue other issues will be addressed in one or more separate opinions subsequently to be released tax_year ended deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided in the instant opinion is the amount petitioners realized during tax years ended and from the sale of the stock of certain subsidiaries to ascertain the amount_realized we must decide the fair_market_value of preferred_stock and common_stock warrants petitioners received as part of the consideration for the sale of that stock findings_of_fact some of the facts have been stipulated for trial pursuant to rule and are incorporated herein by reference we find as facts the parties' stipulations of fact during the years in issue petitioners were members of an affiliated_group_of_corporations whose common parent was hospital corporation of america hca which was incorporated under the laws of the state of tennessee hca maintained its principal offices in nashville tennessee on the date the petitions were filed for each of the years involved in the instant case hca and its domestic subsidiaries filed a consolidated federal corporate_income_tax return consolidated_return on form_1120 with the director of the internal_revenue_service center at memphis tennessee petitioners' primary business is the ownership operation and management of hospitals in hospital corp of am v commissioner tcmemo_1996_105 we set forth a detailed description of petitioners' hospital operations which will not be reiterated here we incorporate herein our findings_of_fact contained in that memorandum opinion in 107_tc_73 issued date we addressed an accounting issue relating to the sale of the stock involved in the instant opinion except to the extent they apply to the instant opinion we do not restate below the findings_of_fact contained in that opinion but we incorporate herein those findings_of_fact on date hca was merged with and into galen healthcare inc a subsidiary of columbia healthcare corp of louisville kentucky and the subsidiary changed its name to hca- hospital corp of america on that same date the parent changed its name to columbia hca healthcare corp at the outset of its organization hca generally placed all newly constructed or acquired hospitals in separate corporations during later years in some cases hca placed all newly acquired or newly constructed hospitals located in a particular state in a separate corporation rather than having a separate corporation for each hospital in that state in a few instances hca acquired a group of hospitals that for various business reasons were placed in a single corporation or were allowed to remain in the acquired_corporation the reorganization during early hca's management hca management decided that petitioners could function more efficiently if hca operated a smaller more homogeneous group of hospitals than the approximately facilities petitioners then owned and operated hca management concluded that petitioners would retain the large full-service hospitals and that they would sell facilities that did not meet those criteria hca management ultimately selected hospitals hospitals and approximately professional office buildings and related medical facilities to divest from the hca organization hereinafter we shall refer to the hospitals and related medical facilities collectively as the facilities located primarily in suburban and rural areas in states of the united_states the facilities ranged in size from big_number square feet to big_number square feet approximately percent of the hospitals were the only hospitals for the communities they served and approximately percent of the remaining hospitals were one of two hospitals for the communities they served petitioners acquired or constructed of the hospitals during or the hospitals had an average age of approximately years prior to its decision to divest the hospitals hca had invested substantial amounts of capital in the hospitals for construction additions of modern equipment and maintenance of physical plants hca eliminated hospitals from the pool of hospitals being considered for divestiture because those hospitals needed extensive capital expenditures_for construction modernization or maintenance as a group the hospitals had not performed as well financially as the hospitals petitioners retained for the year ended the hospitals had operating revenues of approximately dollar_figure billion operating_expenses of dollar_figure billion and net_income of dollar_figure million during bankers trust co bankers trust suggested that petitioners sell some hospitals in a leveraged transaction to a corporation controlled by an employee_stock_ownership_plan and trust esop hca management preferred a leveraged_esop buyout for the divestiture of the facilities because that type of transaction would help petitioners obtain a greater amount of cash consideration for the facilities in furtherance of the reorganization petitioners activated hca holding corp which prior to that time had been an inactive hca subsidiary incorporated under the laws of the state of delaware hca investments inc hcaii another wholly owned hca subsidiary owned all of the stock of hca holding corp which latter corporation was renamed healthtrust inc --the hospital co healthtrust hca management selected r clayton mcwhorter mr mcwhorter hca's then president and chief operating officer to become chairman and chief_executive_officer of healthtrust at that time he had been employed by hca for years and had been a member of hca's executive management since mr mcwhorter chose charles n martin jr mr martin hca's then executive vice president for marketing and development to become president and chief operating officer of healthtrust mr martin had joined hca in after serving as president of general care corp mr mcwhorter picked donald s macnaughton mr macnaughton then chairman of hca's executive committee to in a leveraged_esop buyout the funds borrowed to finance the acquisition to a large extent are repaid with tax-deductible contributions to the esop and the lenders generally charge less interest because they receive tax benefits with respect to the interest they receive become chairman of the executive committee of healthtrust mr macnaughton had joined hca in following his retirement from the prudential insurance co of america for which he had served as chairman and chief_executive_officer mr mcwhorter selected other hca employees to fill other key management positions with healthtrust healthtrust management assumed operating responsibility for the facilities effective date hca management decided to effectuate the reorganization through a sale of stock of the subsidiaries that owned the facilities in some instances healthtrust was to acquire every hospital office building or related facility owned by a subsidiary subsidiary in those instances prior to the sale to healthtrust hca transferred all of the subsidiary's stock to hcaii in exchange for stock of hcaii and hcaii then sold all of the subsidiary's stock to healthtrust in other instances healthtrust was not to acquire every hospital office building or related facility owned by a subsidiary in those instances the subsidiary new parent contributed to a newly formed subsidiary new subsidiary the assets that healthtrust would acquire the new parent immediately thereafter transferred all of the stock of the new subsidiary to hcaii in exchange for stock of hcaii and hcaii then sold all of the stock of the new subsidiary to healthtrust hereinafter we shall refer to the subsidiaries and to the new subsidiaries collectively as the subsidiaries after the reorganization healthtrust became the second largest hospital management company after hca in the united_states measured by the number of domestic hospitals owned and the fourth largest hospital management company after hca humana inc and american medical international inc measured by the number of domestic beds owned the purchase and reorganization agreement hca hcaii and healthtrust executed a purchase and reorganization agreement on date the original agreement in which hcaii agreed to sell all of the stock of the subsidiaries to healthtrust for a combination of cash preferred_stock and warrants to acquire shares of healthtrust common_stock the acquisition the original agreement provided in pertinent part as follows article i purchase and sale of stock related matters dollar_figure purchase and sale of stock subject_to the terms and conditions of this plan at the closing provided for in section dollar_figure hereof the closing seller shall sell convey assign transfer and deliver to buyer i all of the outstanding shares of capital stock owned of record and beneficially by seller the subsidiary shares of the subsidiaries of seller set forth on schedule a hereto the subsidiaries which hold the assets of the hospitals the hospitals and related medical facilities and professional office buildings set forth on schedule b hereto together with the hospitals the facilities and ii all of the new notes as defined in section dollar_figure hereof and buyer shall purchase the subsidiary shares and the new notes from seller dollar_figure purchase_price subject_to the terms and conditions of this plan in reliance on the representations warranties and agreements of parent and seller contained herein and in consideration of the aforesaid sale conveyance assignment transfer and delivery of the subsidiary shares and the new notes buyer shall pay to seller the aggregate amount of dollar_figure payable i dollar_figure in cash subject_to section dollar_figure hereof the cash purchase_price ii dollar_figure in x shares of class a preferred_stock of buyer and class b preferred_stock of buyer having substantially the terms set forth on schedule a hereto the preferred_stock and y warrants to purchase shares of common_stock of buyer having substantially the terms set forth on schedule b hereto the warrants and iii through the assumption of all of the obligations of seller under the bridge loan as defined in section dollar_figure hereof of dollar_figure plus the amount of any additional borrowings otherwise assumed by buyer pursuant to this plan dollar_figure refinancing of facilities debt adjustment a prior to the closing date seller shall borrow such amounts as are necessary including without limitation a borrowing in the amount of dollar_figure from dbl drexel burnham lambert incorporated the bridge loan for all of the subsidiaries to refinance all or substantially_all of the long-term debt presently allocated to the facilities by parent as listed on schedule dollar_figure hereto such allocated long-term debt having been evidenced by promissory notes of the subsidiaries to parent the existing notes the bridge loan shall contain terms and provisions reasonably acceptable to buyer b if any portion of the long-term debt related to any facility including without limitation long-term debt presently allocated to the facilities by parent can according to its terms be assumed by a subsidiary and if buyer and parent mutually agree to have a subsidiary assume that debt the subsidiary shall assume that debt the principal_amount of the existing note related thereto shall be cancelled and the cash purchase_price shall be reduced by the principal_amount of the debt so assumed seller shall lend the proceeds of the bridge loan to each of the subsidiaries in the amount of the principal_amount of the existing notes not so cancelled in exchange for promissory notes the new notes of each of the subsidiaries having terms substantially_similar to the terms of the promissory note underlying the bridge loan seller shall cause each of the subsidiaries to repay the principal_amount of the existing notes not so cancelled prior to the closing parent shall use its best efforts to apply all funds paid_by the subsidiaries in repayment of the existing notes to discharge all or substantially_all of that portion of the indebtedness of parent allocated to the subsidiaries either to the extent possible by direct payment to the obligees of such indebtedness or to a trustee through advance refunding of such indebtedness the repayment or the advanced refunding of such indebtedness shall occur to the extent possible as promptly as practicable following the closing c if parent shall borrow or cause seller or the subsidiaries to borrow any funds in addition to the bridge loan in order to refinance any long-term debt presently allocated to the facilities parent or seller shall apply the proceeds of such borrowing to such refinancing in the same manner as the proceeds of the bridge loan buyer shall assume all of the obligations of parent and seller in connection with such borrowings at the closing and the cash purchase_price shall be reduced by the amount of the debt so assumed provided however that the terms of such borrowings to be assumed by buyer pursuant to this sec_4 c shall be mutually agreeable to parent and buyer dollar_figure supplementary agreements on or prior to the closing parent seller and buyer shall enter into separate agreements collectively the supplementary agreements relating to the subject matters and having substantially the terms and conditions set forth in the following schedules and as otherwise mutually agreed to by the parties thereto i purchases of supplies through arrangements with parent schedule a ii provision of computer services schedule b c a iii provision of transition services schedule iv purchase of the warrants schedule b v preferred_stock subscription schedule vi participation in equicor's provider network schedule d vii assumption of certain obligations and contracts by buyer schedule e and viii sublease of certain office space schedule f article v conditions to closing dollar_figure conditions precedent to obligations of buyer parent and seller the respective obligations of buyer on the one hand and parent and seller on the other hand to consummate the transactions contemplated by this plan are subject_to the satisfaction at or prior to the closing date of each of the following conditions any or all of which may be waived in whole or in part by buyer on the one hand or parent and seller on the other hand to the extent permitted by applicable law e conclusion of the committee the committee after considering the written opinions of its advisers and such information as it may deem necessary or advisable shall have reached the conclusions evidenced by a written resolution of the committee that the purchase by the buyer esop of shares of the common_stock of buyer at the price agreed upon by the committee and the seller of such shares is fair to and in the best interest of the buyer esop and its participants and beneficiaries and that such price constitutes adequate_consideration for the purchase of such shares within the meaning of sec_3 of erisa and shall have directed the trustee of the trust established under the buyer esop to make such purchase as contemplated in the appropriate agreement or agreements article ix miscellaneous dollar_figure entire agreement representations and warranties this plan and the exhibits schedules and other documents referred to herein or delivered pursuant hereto which form a part hereof contain the entire understanding of the parties hereto with respect to its subject matter this plan supersedes all prior agreements and understandings oral and written with respect to its subject matter other than as specifically set forth in articles ii and iii hereof the parties make no representations or warranties of any kind whether express or implied in connection with the transactions contemplated hereby schedule a of the original agreement described the preferred_stock to be issued by healthtrust as part of the reorganization pursuant to that schedule healthtrust would issue million shares of class a preferred_stock with a liquidation value of dollar_figure per share for a total amount of dollar_figure million and million shares of class b preferred_stock without par for a total amount of dollar_figure million dividends on both the class a preferred_stock and the class b preferred_stock could be payable in additional shares of the applicable_preferred_stock hereinafter we shall refer to the class a preferred_stock and the class b preferred_stock collectively as the preferred_stock schedule b of the original agreement described the warrants to be issued by healthtrust common_stock warrants as part of the reorganization pursuant to that schedule healthtrust would issue million common_stock warrants each transferable and exercisable by the holder to purchase one share of healthtrust common_stock common_stock hereinafter we shall refer to the preferred_stock and common_stock warrants collectively as the securities hca management employed a financial model model developed by bankers trust to devise the stated purchase_price of approximately dollar_figure billion the model used a number of factors including the value of the assets to be divested and the hospitals' projected cash-flow from operations to estimate the debt load the hospitals could support and the amount of cash consideration petitioners could obtain bankers trust advised petitioners that in order to acquire the financing for the acquisition as structured petitioners must possess an equity_interest in healthtrust equal to approximately percent of the total transaction the amount stated for the securities therefore represented the residue after subtracting from the purchase_price the cash consideration healthtrust would pay hcaii and the hca debts healthtrust would assume hca management considered the dollar_figure billion stated purchase_price to be a full but fair price for the facilities the supplement and amendment to the purchase and reorganization agreement during april and date the operating results of the hospitals reflected a decline in financial performance subsequently sometime between date and date drexel burnham lambert incorporated drexel an investment banking firm retained by petitioner to arrange financing for the reorganization advised petitioners that because of the decline it would be difficult to place the debt securities to be used as part of the acquisition and accordingly the debt to be placed on healthtrust would have to be reduced from dollar_figure billion to dollar_figure billion the lenders also required that certain other changes be made to the original agreement consequently on date hca hcaii and healthtrust executed a supplement and amendment to the purchase and reorganization agreement amended agreement to change the composition of the consideration to be paid for the subsidiaries the principal changes in the amended agreement were that a the cash consideration was decreased by dollar_figure to dollar_figure b the total liquidation value of the preferred_stock to be issued to hcaii was increased by dollar_figure million to dollar_figure million c the number of common_stock warrants to be issued to hcaii was decreased from million to big_number and d the amount of the debt to be assumed by healthtrust was increased by dollar_figure to dollar_figure the stated purchase_price remained dollar_figure the lenders also required hca to guarantee the guaranteed debentures pursuant to the terms of a guarantee agreement guarantee agreement that hca executed the guarantee agreement provided that the hca guarantee would extend to debt of healthtrust which was incurred to refinance the guaranteed debentures hca was never called upon to make any payments pursuant to the guarantee agreement additionally the lenders demanded that hca and healthtrust enter into a make well agreement make well agreement as of date that hca and healthtrust executed the make well agreement required hca to purchase up to big_number shares of class a preferred_stock from healthtrust at dollar_figure per share for an aggregate investment of up to dollar_figure million if healthtrust's cash- flow as defined in the make well agreement for any 12-month_period ending on the last day of any calendar_quarter was less than certain specified amounts the number of shares required to be purchased would be determined by the amount of the deficit hca's obligations under the make well agreement terminated on the earlier of date or the date on which the cash-flow of healthtrust during the immediately preceding four full fiscal quarters equaled or exceeded dollar_figure million hca never purchased any stock pursuant to the make well agreement excepting negotiations relating to the selection of the facilities to be divested hca management and healthtrust management did not negotiate between themselves the terms of the acquisition hca management representatives conducted all negotiations relating to the terms of the acquisition with bankers trust drexel and the lenders hca management representatives responsible for negotiating the financial terms of the acquisition with drexel considered the preferred_stock to have a fair_market_value less than its liquidation value of dollar_figure per share but they formed no opinion as to what was the fair_market_value of the securities hca management did not negotiate the fair_market_value of the securities with healthtrust management drexel or any of the lenders section dollar_figure of the amended agreement reads as follows dollar_figure purchase_price subject_to the terms and conditions of this plan in reliance on the representations warranties and agreements of parent and seller contained herein and in consideration of the aforesaid sale conveyance assignment transfer and delivery of the subsidiary shares and the new notes buyer shall pay to seller the aggregate amount of dollar_figure payable i dollar_figure in cash the cash purchase_price ii dollar_figure in x shares of class a preferred_stock of buyer and class b preferred_stock of buyer having substantially the terms set forth on schedule a hereto the preferred_stock and y warrants to purchase shares of common_stock of buyer having substantially the terms set forth on schedule b hereto the warrants iii through the assumption of all of the obligations of seller under the bridge loan as defined in section dollar_figure hereof of dollar_figure and iv through the assumption by the subsidiaries of all of the obligations of parent as set forth on schedule b hereto of dollar_figure additionally amended section dollar_figure reads as follows dollar_figure refinancing of facilities debt adjustment a prior to the closing date seller shall borrow such amounts as the parties agree are necessary including without limitation a borrowing in aggregate amount of dollar_figure such amount being borrowed in the amount of dollar_figure net_proceeds from dbl drexel and dollar_figure from certain banks collectively the bridge loan for all of the subsidiaries to refinance substantially_all of the aggregate long-term debt presently allocated to the facilities by parent of dollar_figure as listed on schedule a hereto such allocated long-term debt having been evidenced by promissory notes of the subsidiaries to parent the existing notes the bridge loan shall contain terms and provisions reasonably acceptable to buyer b parent and buyer agree that certain subsidiaries shall at the closing assume that portion of the long-term debt related to certain facilities including without limitation long-term debt presently allocated to the facilities by parent in the amount of dollar_figure as set forth on schedule b hereto c seller shall lend the proceeds of the bridge loan to each of the subsidiaries in the amount of the principal_amount of the existing notes not so cancelled in exchange for promissory notes the new notes of each of the subsidiaries having terms substantially_similar to the terms of the promissory note underlying the bridge loan seller shall cause each of the subsidiaries to repay the principal_amount of the existing notes not so cancelled prior to closing parent shall use its best efforts to apply all funds paid_by the subsidiaries in repayment of the existing notes to discharge all or substantially_all of that portion of the indebtedness of parent allocated to the subsidiaries either to the extent possible by direct payment to the obligees of such indebtedness or to a trustee through advance refunding of such indebtedness the repayment or the advanced refunding of such indebtedness shall occur to the extent possible as promptly as practicable following the closing d buyer hereby acknowledges that parent shall remain a guarantor pursuant to certain of the debt set forth on schedule b buyer hereby indemnifies and holds parent harmless from and against any and all liabilities obligations losses damages penalties actions judgments suits proceedings costs expenses and disbursements of any kind or nature which may be imposed on or incurred by or asserted against parent and in any way relating to or arising out of parent's guaranty of such obligations pursuant to schedule a of the amended agreement big_number shares of class a preferred_stock with a liquidation value of dollar_figure per share for a total amount of dollar_figure million and million shares of class b preferred_stock with a liquidation value of dollar_figure per share for a total amount of dollar_figure million were to be issued to hcaii as part of the reorganization pursuant to schedule b of the amended agreement healthtrust would issue to hcaii big_number common_stock warrants each transferable and exercisable by the holder to purchase one share of healthtrust common_stock healthtrust was required to file at its expense a registration_statement with the securities_and_exchange_commission sec as soon as practicable after the closing of the acquisition and to use its best efforts to take all actions necessary to permit public resale of the securities hereinafter we shall refer to the original agreement as supplemented and amended by the amended agreement as the reorganization agreement the preferred_stock the big_number shares of class a preferred_stock that healthtrust issued to hcaii provided for a liquidation preference of dollar_figure per share or dollar_figure million in the aggregate plus accrued but unpaid dividends computed through the date of liquidation dividends were payable at an adjustable rate indexed to the performance of certain market rate financial instruments the reorganization agreement required healthtrust to pay dividends in additional shares of class a preferred_stock until date dividends_paid in stock of the issuing company sometimes are referred to as pay-in-kind dividends or as pik dividends the reorganization agreement further required healthtrust to pay pik dividends in class a preferred_stock after date if pursuant to the terms of healthtrust's loan agreements healthtrust could not pay cash dividends the original agreement had provided that the payment of pik dividends on the class a preferred_stock would be optional for the initial dividend period of date to date healthtrust computed a dividend rate under the contract on the class a preferred_stock of percent the million shares of class b preferred_stock healthtrust issued to hcaii provided for a liquidation preference of dollar_figure per share or dollar_figure million in the aggregate plus accrued but unpaid dividends computed through the date of liquidation the reorganization agreement required healthtrust to pay dividends in additional shares of class b preferred_stock until date at an annual rate of dollar_figure per share or percent the reorganization agreement further required healthtrust to pay pik dividends in class b preferred_stock after date if pursuant to the terms of healthtrust's loan agreements healthtrust could not pay cash dividends the original agreement had provided that the payment of pik dividends on the class b preferred_stock would be optional the reorganization agreement required healthtrust to redeem percent of the then outstanding preferred_stock in each of year sec_21 through year following the acquisition at the stated liquidation value plus accrued but unpaid dividends healthtrust could elect to redeem the preferred_stock prior to that time subject_to paying a declining redemption_premium in excess of the stated liquidation value which did not apply after year the common_stock warrants in furtherance of the reorganization drexel suggested that healthtrust sell common_stock warrants to investors as an inducement to them to acquire healthtrust subordinated securities subsequently hca management agreed that hcaii would receive common_stock warrants as part of its equity_interest in healthtrust ultimately healthtrust issued big_number common_stock warrants as part of the reorganization hcaii acquired big_number common_stock warrants and institutional investors procured the remaining big_number the big_number common_stock warrants that healthtrust issued to hcaii were each exercisable for one share of healthtrust common_stock beginning on date for a period of years in the aggregate those common_stock warrants were exercisable for percent of healthtrust's common_stock on a fully diluted basis the exercise price through was dollar_figure per share thereafter the exercise price was to be reduced annually for the next years until it reached a price of dollar_figure per share the exercise price was to remain dollar_figure per share through unless healthtrust's common_stock reached specified levels and the esop loans were current in which case the exercise price would be further reduced to dollar_figure per share starting in the employee_stock_ownership_plan the acquisition agreement required that healthtrust establish an esop for the benefit of its employees accordingly an esop was established by healthtrust and funded with a_trust the esop and mr thomas neill mr william gregory and mr mark warren who were employees of healthtrust were appointed by healthtrust to serve on the esop administrative committee esop committee which operated independent of healthtrust management healthtrust appointed the first american trust co of nashville tennessee to serve as trustee trustee for the esop the esop committee retained independent legal counsel and its own investment_advisor interstate securities corp interstate financing the acquisition on date healthtrust adopted the esop and made an initial contribution to it of dollar_figure on that same date the esop used the initial contribution together with dollar_figure it borrowed from healthtrust to purchase million shares of common_stock at a purchase_price of dollar_figure per share of the total shares of common_stock the esop acquired from healthtrust big_number shares were placed in an escrow account to serve as collateral for the loans to the esop the common_stock would be released from the escrow account to the esop as the loans were repaid on date hcaii also sold to the esop for dollar_figure per share the big_number shares of common_stock that it then owned healthtrust obtained the amount it loaned to the esop by borrowing dollar_figure million esop term loans and from the proceeds from healthtrust's issuance of promissory notes esop senior notes in the aggregate principal_amount of dollar_figure million interest was payable on the esop term loans at a fluctuating rate which initially was percent the esop senior notes bore an interest rate of percent in furtherance of the reorganization healthtrust also incurred approximately dollar_figure million of debt under a credit agreement credit agreement with several banks it further assumed the obligations of hcaii under increasing rate senior subordinated notes senior subordinated notes having an aggregate principal_amount of dollar_figure million and increasing rate guaranteed subordinated debentures guaranteed debentures having an aggregate principal_amount of dollar_figure million additionally the subsidiaries assumed the obligations of hca and certain of its subsidiaries under certain loans having an aggregate principal_amount of approximately dollar_figure interest was payable on the loans under the credit agreement at a fluctuating rate which initially was dollar_figure percent interest was payable on the senior subordinated notes at a fluctuating rate which increased each quarter and initially wa sec_12 percent the guaranteed debentures were guaranteed by hca and interest thereon was payable at a fluctuating rate which increased each quarter and initially was percent in total healthtrust borrowed over dollar_figure billion in connection with its acquisition of the subsidiaries' stock pursuant to the reorganization the esop purchased percent of the initially outstanding common_stock for dollar_figure per share and healthtrust management purchased the remaining percent also for dollar_figure per share healthtrust management borrowed the funds from healthtrust to purchase their common_stock the loans to healthtrust management were for a 10-year period and bore interest at the prime rate of chase manhattan bank which was payable annually either in cash or by the delivery to healthtrust of promissory notes which matured on date during date and date healthtrust repurchased for dollar_figure5 per share substantially_all of the common_stock initially purchased by healthtrust management the purchase_price was paid_by reducing the amount of the promissory notes on date healthtrust canceled the remaining indebtedness of healthtrust management and paid them additional compensation to cover the taxes on the income resulting from the debt_cancellation and the payment of that additional compensation the goldman sachs valuation during petitioners retained the investment banking firm of goldman sachs co goldman sachs to provide a fairness opinion as to whether the consideration to be received for the facilities was fair accordingly goldman sachs evaluated the fair_market_value of the securities in a report dated date goldman sachs valuation goldman sachs concluded that the fair_market_value of the class a preferred_stock was within a range of dollar_figure million to dollar_figure million midpoint dollar_figure million that the fair_market_value of the class b preferred_stock was within a range of dollar_figure million to dollar_figure million midpoint dollar_figure million and that the fair_market_value of the common_stock warrants was within a range of dollar_figure million to dollar_figure million midpoint dollar_figure million goldman sachs stated further that it would not be unreasonable to use the midpoint of each range of values as a single estimate of the fair_market_value of the securities which in the aggregate totaled dollar_figure on the form 10-q filed with the sec for the quarter ended date petitioners showed an aggregate value for the securities of dollar_figure million during date the sec questioned whether hca should have recognized any gain from the sale of the subsidiaries on that form 10-q inasmuch as it appeared to the sec that petitioners continued to be substantially at risk for the operations of the subsidiaries because of the guarantee agreement and the make well agreement and because of the securities held by petitioners accordingly petitioners agreed during date to defer for financial reporting purposes the gain on the sale of the subsidiaries and they restated the results of the third quarter to reflect that deferral j c bradford valuation during date healthtrust retained the investment banking firm of j c bradford co j c bradford to value the securities for accounting and reporting purposes j c bradford valuation j c bradford concluded that as of date the fair_market_value of the class a preferred_stock was dollar_figure million the fair_market_value of the class b preferred_stock was dollar_figure million and the fair_market_value of the common_stock warrants issued to hca and certain institutional investors was dollar_figure million a total of dollar_figure million based on the j c bradford valuation the big_number common_stock warrants hca owned out of the big_number common_stock warrants issued had a fair_market_value of approximately dollar_figure in valuing the class a preferred_stock for healthtrust j c bradford used an assumed dividend rate of dollar_figure percent which was equal to the 30-year treasury bond rate of dollar_figure percent in effect on date plus basis points for financial reporting purposes healthtrust initially used the fair market values for the securities determined by j c bradford healthtrust also employed those fair market values on a registration_statement it filed with the sec on date in order to register the esop senior notes class a preferred_stock class b preferred_stock common_stock and common_stock warrants the sec subsequently asked healthtrust to explain why healthtrust reported different values for the securities from the values stated by petitioners on their form 10-q for the quarter ended date the sec indicated its belief that the discount rate which had been used by j c bradford should have been higher to reflect the significant risk of healthtrust's highly leveraged financial position accordingly healthtrust agreed to reduce the value placed on the common_stock warrants from dollar_figure million to dollar_figure million based on that reduction the common_stock warrants issued to hca would be valued at approximately dollar_figure million healthtrust made no change to the fair_market_value placed on the preferred_stock healthtrust informed the sec that the values placed on the preferred_stock by goldman sachs and by j c bradford could be reconciled because the preferred_stock constituted an asset to hca but was a liability to healthtrust and because healthtrust had to increase ratably the recorded value of that stock over the term of the preferred_stock until the applicable accounts reflected the dollar_figure per share mandatory redemption value for federal_income_tax purposes healthtrust reflected the values for the preferred_stock as calculated by j c bradford and the value of the common_stock warrants as calculated by j c bradford but adjusted as agreed to with the sec interstate valuation the esop committee retained interstate to render an opinion on the fairness of the acquisition to the esop interstate valuation in a report dated date interstate stated that it believed that the acquisition was fair to the esop subsequent public offering during date healthtrust made a public offering of its common_stock immediately thereafter pursuant to an agreement between hcaii and healthtrust entered into during date healthtrust issued to hcaii approximately percent of common_stock upon the exercise by hcaii of a portion of its common_stock warrants hcaii used a portion of its preferred_stock to pay the warrant exercise price additionally pursuant to that agreement healthtrust redeemed the remaining securities held by hcaii for dollar_figure million in cash treatment of sale on hca consolidated_returns on the consolidated_returns for tax years ended and petitioners reported long-term_capital_gains from the sale by hcaii of the stock of the subsidiaries and the sale of the healthtrust common_stock in the amount of dollar_figure and dollar_figure respectively in calculating the sales_price of the stock of the subsidiaries petitioners reported cash received from healthtrust in the amount of dollar_figure and bridge loan assumed by healthtrust in the amount of dollar_figure ie dollar_figure bridge loan reported assumed by healthtrust and the subsidiaries less dollar_figure reported assumed by the because of a lawsuit pending during relating to one of the hospitals acquired by healthtrust the parties to the acquisition placed in escrow dollar_figure of the purchase_price consisting of cash in the amount of dollar_figure and big_number shares of class a preferred_stock valued by hca in the amount of dollar_figure during following settlement of that lawsuit the sale of the hospital was finalized and the escrowed funds were released to hcaii subsidiaries for an aggregate of dollar_figure hca also reduced its basis in the stock of the subsidiaries to reflect the assumption by the subsidiaries of dollar_figure of the bridge loan as well as dollar_figure of hca debt additionally hca reported the value of the securities in the aggregate amount of dollar_figure based on the midpoint of the range of fair market values for the securities suggested by goldman sachs notice_of_deficiency on audit respondent determined that for purposes of determining gain from the sale of the stock of the subsidiaries healthtrust and the subsidiaries actually assumed dollar_figure of the bridge loan accordingly petitioners overstated the amount of the bridge loan assumed by healthtrust and the subsidiaries by dollar_figure the parties stipulated this amount the notice of deficiency reflects sales prices as corrected for taxable years ended and relating to the sale of stock to healthtrust of dollar_figure and dollar_figure respectively schedules attached to the revenue_agent's_report rar for those years show the computation of those amounts the rar indicates among other things that the total cash and debt assumption consideration received by hca for both years was dollar_figure a difference of dollar_figure from the amount stipulated by the parties a schedule in the rar entitled reconciliation of cash received to sales agreement reconciliation schedule which shows the computation of the cash and debt consideration for taxable_year ended indicates that dollar_figure cash was returned to healthtrust the reconciliation schedule also shows hca obligations assumed by healthtrust in the amount of dollar_figure rather than the dollar_figure that is reflected in a schedule supplementing the reconciliation schedule the parties do not address the discrepancies among the amounts stipulated and those reflected in the rar and we are unable to resolve the discrepancies we therefore shall accept the amounts stipulated by the parties petitioners had understated the values of the securities for the value of the preferred_stock respondent used the liquidation value of the class a preferred_stock and the class b preferred_stock for the value of the common_stock warrants respondent used the value of the common_stock warrants determined by j c bradford and without consideration of the adjustment agreed to between healthtrust and the sec respondent determined that the values of the securities were as follows security value class a preferred_stock big_number dollar_figure per share dollar_figure class b preferred_stock big_number dollar_figure per share big_number common_stock warrants big_number dollar_figure per warrant big_number total big_number respondent made additional adjustments to the sales_price of the stock of the subsidiaries to reflect misclassified selling_expenses as well as adjustments to the basis of that stock those adjustments are not at issue in the instant opinion and for simplicity will not be detailed herein in the aggregate one of the adjustments to basis pertained to the proper treatment of the 10-year spread of a sec_481 adjustment resulting from certain petitioners' changing their methods_of_accounting from the cash or hybrid methods to an overall accrual_method for the tax_year ended to conform to the requirements of sec_448 we addressed petitioners' challenge to respondent's interpretation of sec_448 which specifies the applicable spread period in an opinion issued date see 107_tc_73 respondent determined net adjustments to the gain_or_loss from the sale of stock of the subsidiaries for and in the amounts of dollar_figure and dollar_figure respectively opinion sec_1001 governs the determination of gains and losses on the disposition of property 461_us_300 sec_1001 provides in part that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides in part that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received the reorganization agreement states that the purchase_price for the stock of the subsidiaries was dollar_figure payable dollar_figure in cash dollar_figure in assumption of the bridge loan dollar_figure in assumption by the subsidiaries of debt obligations of hcaii for a total of dollar_figure in cash and debt assumption and dollar_figure million in x shares of class a preferred_stock and class b preferred_stock and y common_stock warrants for purposes of determining gain from the sale of the stock of the subsidiaries the amount hcaii realized is the sum of the cash hcaii received the hca debt healthtrust assumed plus the fair_market_value of the securities hcaii received from healthtrust see nestle holdings inc v commissioner 94_tc_803 redeemable preferred_stock received on a sale_or_other_disposition of property is 'property other than money ' for purposes of sec_1001 regardless of the method_of_accounting used by the taxpayer and is to be included in the 'amount realized' at its fair_market_value in the notice_of_deficiency the respondent calculated the amount hcaii realized from the sale of the stock to healthtrust as follows total cash and debt dollar_figure dollar_figure dollar_figure securities big_number big_number big_number total big_number big_number big_number for the value of the preferred_stock the commissioner used the liquidation value of the class a preferred_stock and the class b preferred_stock for the value of the common_stock warrants the commissioner used the value of the common_stock warrants reached by j c bradford does the danielson_rule apply respondent now contends that pursuant to the rule first articulated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 the so-called danielson_rule for purposes of determining the amount_realized from the sale of stock to healthtrust petitioners are bound to their agreement that the value of the acquisition was dollar_figure the rule in danielson v commissioner supra pincite vacating and remanding 44_tc_549 is that although the commissioner is not bound by allocations or characterizations stated in a contract a taxpayer can disavow the terms of an agreement in order to challenge the tax consequences flowing therefrom only by adducing proof showing mistake undue influence fraud duress or other ground that in an action between the parties to the agreement would be admissible to set_aside that agreement or alter its construction we have not adopted the danielson_rule 87_tc_178 and ndollar_figure affd without published opinion 833_f2d_303 3d cir we generally apply the less stringent strong_proof rule id pincite that rule requires the taxpayer in disavowing the terms of a written instrument in order to challenge the tax consequences flowing therefrom to present strong_proof ie more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties 99_tc_561 court reviewed 87_tc_1046 73_tc_406 60_tc_1004 affd without published opinion 506_f2d_1400 6th cir nonetheless the court_of_appeals for the sixth circuit to which an appeal in the instant case would lie absent stipulation of the parties to the contrary has indicated its acceptance of the danielson_rule see 12_f3d_583 6th cir affg tcmemo_1992_610 746_f2d_319 6th cir per curiam accordingly if the danielson_rule is applicable in the instant case we must follow it 54_tc_742 affd 445_f2d_985 10th cir respondent contends that the danielson_rule requires that the amount_realized from the sale of stock of the subsidiaries must be determined by using the purchase_price stated in the reorganization agreement rather than the value of the component parts of the consideration received from healthtrust as asserted by petitioners petitioners contend that the danielson_rule does not apply in the instant case because the parties made no mutual agreement as to the fair_market_value of the securities petitioners argue that the reorganization agreement merely referred to the liquidation value of the preferred_stock in reciting the form of the consideration that hcaii would receive petitioners contend that the fair_market_value of the securities was dollar_figure in danielson the court bound the taxpayer to the terms of an agreement for the sale of his business that allocated a specific_portion of the sales_price to a covenant_not_to_compete commissioner v danielson supra pincite courts however have applied the danielson_rule beyond the confines of allocations of payments to a covenant_not_to_compete e g schatten v united_states supra pincite 6th cir per curiam whether payments from taxpayer's ex-husband were for property settlement or alimony 730_f2d_718 11th cir whether funds received from real_property purchaser were interest_income or payments on a continuing option 641_f2d_376 5th cir revg 71_tc_1017 whether transaction in which taxpayer surrendered his partnership_interest in an accounting firm was a sale or a liquidation coleman v commissioner supra pincite whether the taxpayers had a depreciable_interest in certain computer equipment involved in computer leasing arrangements in refusing to permit the taxpayer to disavow the allocations specified in the contract the court in danielson stated that the policy considerations for the rule were the desire to avoid a unilateral reformation of a contract which could lead to possible unjust enrichment of one of the parties to the contract a concern for predictability in allocating the tax consequences in the sale of a business and a concern for the administrative burdens and possible whipsaw problems that the commissioner could face absent the rule commissioner v danielson supra pincite where those underlying policy considerations were absent the court_of_appeals for the third circuit has found the danielson_rule inapplicable see 714_f2d_1194 3d cir 517_f2d_75 3d cir revg 61_tc_189 other courts have similarly found the danielson_rule inapplicable where those underlying policy considerations were absent 756_f2d_569 7th cir 470_f2d_118 1st cir affg tcmemo_1972_85 63_tc_107 petitioners contend that the reorganization agreement's mere reference to the stated liquidation value of the preferred_stock was a recital of the consideration that did not constitute an agreement as to fair_market_value of the securities in support of their contention petitioners rely on 661_f2d_209 wherein the court of claims held that a contract providing that the shareholders of a corporation would sell their stock for a dollar_figure million in cash b dollar_figure million represented by three unregistered unitec the seller's percent notes payable over years c dollar_figure million represented by unregistered unitec percent notes and d big_number shares of unregistered unitec common_stock constituted a bares bones recital as to the amount and form of consideration to be paid and not an agreement intending to establish the fair_market_value for that consideration id pincite f 2d pincite petitioners argue that as in campbell the reorganization agreement contained no agreement as to the fair_market_value of the securities but merely recited the form of the consideration hcaii would receive respondent contends however that once hca and healthtrust reached agreement on the facilities that healthtrust would acquire the bankers trust model used asset and cash-flow valuations as well as other factors to establish the purchase_price of those facilities respondent alleges that hca and healthtrust agreed that the purchase_price determined by the bankers trust model would govern the value of the transaction additionally respondent asserts that the bankers trust model determined that the fair_market_value of the facilities was dollar_figure and that amount was a fair and reasonable price for the acquisition respondent contends further that the amended agreement merely restructured the financial terms of the acquisition--it did not change the agreed upon purchase_price or the fair_market_value of the facilities consequently respondent asserts the value of the transaction and the value of the component parts of the transaction remained at dollar_figure respondent contends that the parties valued the securities at dollar_figure million--the difference between a the sum of the cash and bank loans and b the agreed fair_market_value of the transaction--because the reorganization agreement specified a purchase_price of dollar_figure accordingly respondent argues because petitioners have not shown that the reorganization agreement would be unenforceable among the parties because of mistake fraud duress undue influence or similar reasons petitioners may not now contend that the sale price actually was approximately dollar_figure petitioners however deny that the bankers trust model established the fair_market_value of the facilities they contend that it merely determined the maximum amount of debt load that healthtrust could carry petitioners assert that the dollar_figure million stated in the reorganization agreement for the securities did not represent their fair_market_value rather petitioners argue it embodied the amount of equity that healthtrust needed to reflect in order to obtain financing for the acquisition additionally petitioners argue that an attempt to construe the terms of the reorganization agreement as assigning a dollar_figure million value to the securities creates ambiguities including what portion of that dollar_figure million to assign to the class a preferred_stock to the class b preferred_stock and to the common_stock warrants as we understand the danielson_rule it is not applicable where the parties have not established the fair_market_value of the property at the time agreement is adopted because under those circumstances there is no agreement to which a party may be held see campbell v united_states ct_cl pincite f 2d pincite see also commissioner v danielson f 2d pincite it would be unfair to assess taxes on the basis of an agreement the taxpayer did not make furthermore the danielson_rule is not applicable if the contract is ambiguous see north american rayon corp v commissioner f 3d pincite the danielson_rule does not apply if there is no contract between the parties or if the contract is ambiguous see also 810_f2d_562 6th cir affg tcmemo_1985_53 in the instant case the reorganization agreement does not explicitly state that the value of the securities was dollar_figure million or that the value of the stock of the subsidiaries was dollar_figure or even that the value of the facilities was dollar_figure rather it states that the dollar_figure purchase_price for the acquisition was payable i dollar_figure in cash ii dollar_figure in x shares of class a preferred_stock of buyer and class b preferred_stock of buyer and y warrants iii through the assumption of all of the obligations of seller under the bridge loan of dollar_figure and iv through the assumption by the subsidiaries of all of the obligations of parent hca of dollar_figure respondent's position that the parties agreed to a fair_market_value of dollar_figure million for the securities rests on a number of assumptions the first assumption is that the bankers trust model determined that the fair_market_value of the facilities was dollar_figure the second assumption is that the aggregate value of the stock of the subsidiaries equaled the fair_market_value of the facilities--healthtrust purchased the stock of the subsidiaries not the assets they owned the third assumption is that the parties agreed that the value of the securities equaled the difference between the sum of the cash hcaii received plus the debt healthtrust assumed and dollar_figure the record however reveals that there was no agreement among the parties as to the fair_market_value of the securities of the stock of the subsidiaries or of the facilities to the contrary the record supports petitioners' contention that the dollar_figure purchase_price as originally formulated was backed into so that healthtrust's balance_sheet would reflect equity equal to percent of the cash that petitioners expected to derive from the transaction no healthtrust management representative participated in negotiations with the lenders or with hca management representatives in determining the terms of the acquisition at trial petitioners presented evidence uncontroverted by respondent that no hca management representative responsible for negotiating the terms of the reorganization agreement believed that the fair_market_value of the securities was dollar_figure million respondent's contention that the fair_market_value of the facilities was dollar_figure although facially plausible is not established even if correct however it does not necessarily follow that the fair_market_value of the facilities was equal to the fair_market_value of the stock of the subsidiaries owning those facilities nor does it necessarily follow that the fair_market_value of the securities was equal to the liquidation value of the preferred_stock we find no evidence that the parties to the acquisition agreed that the fair_market_value of the securities was dollar_figure million indeed on audit the respondent took a different position valuing the preferred_stock at liquidation value of dollar_figure per share and the common_stock warrant at dollar_figure per warrant for a total value for the securities of dollar_figure furthermore for financial and tax reporting purposes neither petitioners nor healthtrust adhered to the purported agreed value in sum we think that the cases on which respondent relies are distinguishable from the facts of the instant case in each of those cases one of the parties to an agreement was challenging a value or characterization agreed upon in the contract e g 12_f3d_583 6th cir 618_f2d_1001 3d cir 517_f2d_75 3d cir 445_f2d_1020 2d cir affg tcmemo_1970_192 371_f2d_528 2d cir affg tcmemo_1965_240 in contrast in the instant case no value for the securities is stated in the reorganization agreement nor is there any evidence that the parties assigned a fair_market_value to those securities accordingly we conclude that the danielson_rule is not applicable in the instant case does sec_1060 apply to the reorganization agreement respondent contends further that pursuant to sec_1060 petitioners and healthtrust must use dollar_figure billion as the for these same reasons we find that the strong_proof rule also does not apply sec_1060 provides in pertinent part as follows sec_1060 special_allocation rules for certain asset acquisitions a general_rule --in the case of any applicable_asset_acquisition for purposes of determining both-- the transferee's basis in such assets and the gain_or_loss of the transferor with respect to such acquisition the consideration received for such assets shall be allocated among such assets acquired in such acquisition in the same manner as amounts are allocated to assets under sec_338 b information required to be furnished to secretary -- under regulations the transferor and transferee in an applicable_asset_acquisition shall at such times and in such manner as may be provided in such regulations furnish to the secretary the following information continued agreed purchase_price respondent argues that sec_1060 is applicable to the reorganization agreement and that the legislative_history underlying sec_1060 states that taxpayers must report consistent positions as required by the danielson case petitioners contend that the provision in sec_1060 that binds parties to allocations of consideration among assets or to the value of assets set forth in a written_agreement does not apply to the instant case because the parties did not agree in a written_agreement as to the allocation of consideration and because the acquisition occurred prior to the date continued the amount of the consideration received for the assets which is allocated to goodwill or going_concern_value any modification of the amount described in paragraph any other information with respect to other assets transferred in such acquisition as the secretary deems necessary to carry out the provisions of this section c applicable_asset_acquisition --for purposes of this section the term applicable_asset_acquisition means any transfer whether directly or indirectly -- of assets which constitute a trade_or_business and with respect to which the transferee's basis in such assets is determined wholly by reference to the consideration paid for such assets a transfer shall not be treated as failing to be an applicable_asset_acquisition merely because sec_1031 applies to a portion of the assets transferred the amendment to sec_1060 made by the omnibus budget reconciliation act of obra publaw_101_508 sec a stat is not reflected above inasmuch as it applies generally to acquisitions after date but see infra note effective date of the amendment to sec_1060 upon which respondent apparently reliesdollar_figure because we have found supra pincite that the reorganization agreement does not constitute an agreement among the parties as to the fair_market_value of the securities we agree with petitioners that the provision of sec_1060 on which respondent relies does not apply in the instant case is the interstate valuation admissible as an admission by petitioners before we address the substantive issue of the fair_market_value of the securities it is necessary to address an evidentiary issue at trial respondent proffered a document the interstate valuation as proof of the fair_market_value of sec_1060 as amended by obra see supra note effective generally for acquisitions after date reads as follows sec_1060 special_allocation rules for certain asset acquisitions a general_rule --in the case of any applicable_asset_acquisition for purposes of determining both-- the transferee's basis in such assets and the gain_or_loss of the transferor with respect to such acquisition the consideration received for such assets shall be allocated among such assets acquired in such acquisition in the same manner as amounts are allocated to assets under sec_338 if in connection with an applicable_asset_acquisition the transferee and transferor agree in writing as to the allocation of any consideration or as to the fair_market_value of any of the assets such agreement shall be binding on both the transferee and transferor unless the secretary determines that such allocation or fair_market_value is not appropriate emphasis added the common_stock petitioners objected to admission of the interstate valuation on the basis that it is hearsay petitioners also objected on the ground that rule f precludes admission of the document because the interstate valuation constitutes an opinion of an expert who did not prepare an expert report and who was not present at trial to present testimony and be subjected to cross-examination proceedings in this court are conducted in accordance with the federal rules of evidence sec_7453 rule generally hearsay is not admissible in federal courts unless otherwise explicitly provided by the federal rules of evidence fed r evid hearsay is a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c respondent contends that the interstate valuation is not hearsay because it constitutes an admission by petitioners petitioners counter that the interstate valuation does not constitute an admission rule d of the federal rules of evidence expressly excludes from hearsay among other things a statement if admission by party-opponent the statement is offered against a party and is a the party's own statement in either an individual or a representative capacity or b a statement of which the party has manifested an adoption or belief in its truth or c a statement by a person authorized by the party to make a statement concerning the subject or d a statement by the party's agent or servant concerning a matter within the scope of the agency or employment made during the existence of the relationship or e a statement by a coconspirator of a party during the course and in furtherance of the conspiracy the interstate valuation was not prepared by petitioners but by interstate an investment banking firm unrelated both to petitioners and to healthtrust the statements contained in the interstate valuation therefore do not constitute an admission under rule d a of the federal rules of evidence a conspiracy is not involved in the instant case therefore rule d e of the federal rules of evidence is not implicated statements admitted under rule d b c and d of the federal rules of evidence are admissible only against parties who have adopted them or who bear the specified relationship to the declarant 505_fsupp_1190 e d pa affd in part and revd in part on other issues sub nom in re japanese elec prods antitrust litig 723_f2d_238 3d cir revd on another issue 475_us_574 as to such issues the record is devoid of any evidence that hca adopted as its own the interstate valuation or demonstrated a belief that interstate's value of the common_stock was accurate consequently the requirements of rule d b of the federal rules of evidence are not satisfied additionally the esop committee not hca authorized interstate to value the healthtrust common_stock in the course of preparing a fairness report on the purchase of the common_stock by the esop consequently the requirements of rule d c of the federal rules of evidence are not met interstate prepared the appraisal of the common_stock for the benefit of the esop and its trustee both of whom were independent of hca and of healthtrust respondent however argues that interstate served as an agent of healthtrust or of the esop in preparing the interstate valuation and therefore because healthtrust was a wholly owned subsidiary at the time the interstate valuation was prepared interstate served as an agent of hca we do not agree even if interstate were found to be an agent of healthtrust the parent subsidiary relationship between hca and healthtrust by itself would not provide sufficient basis to make the statements of interstate an admission by hca see zenith radio corp v matsushita elec indus co supra pincite we believe that the facts and circumstances present in the instant case do not support a conclusion that the interstate valuation constitutes an admission by hca of the fair_market_value of the healthtrust common_stock an agency is the fiduciary relation which results from the manifestation of consent by one person to another that the other shall act on his behalf and subject_to his control and consent by the other so to act restatement agency 2d sec_1 in the instant case there is no evidence that interstate had a fiduciary duty to hca or that hca healthtrust or the esop had the right to control interstate as to the valuation process or result there are cases in which the statements of an expert have been found to be admissions e g 621_f2d_777 5th cir deposition testimony of expert hired to investigate and report on an accident was an admission 60_tc_749 appraisal report prepared by library of congress evaluation committee at direction of the librarian of congress admitted as an admission against government's interest transamerica corp v united_states cl_ct affd 902_f2d_1540 fed cir we believe however that the facts of those cases are distinguishable from the facts of the instant case because in the instant case a valuation report was performed by an independent_appraiser who was retained by someone the esop committee other than the party hca against whom it is being offered we have found no case and respondent has cited none in which the statements contained in a valuation report prepared by an independent_appraiser retained by a wholly owned subsidiary have been found to be an admission by the parent moreover we are not convinced that an independent_appraiser can serve as an agent of the client and also faithfully carry out the responsibilities and duties of an appraiser it seems to us that if an appraiser was an agent of the client the appraiser would not be independent because the appraiser would owe an undivided loyalty to the client the expert appraiser however owes a fiduciary duty to the court and to the public 94_tc_570 an appraiser is barred from presenting facts in a biased manner calculated to be favorable to the client's position id experts who author appraisal and valuation reports moreover serve as advisers to the courts see fed r evid estate of 256_f2d_217 9th cir affg tcmemo_1956_239 the appraiser's duty to the court exceeds any duty owed the client estate of halas v commissioner supra an independent_appraiser therefore could not subject himself or herself to the control of the client as an agent must do and still fulfill his or her duty to the court and to the public accord 61_f3d_147 3d cir expert witness generally would not be agent of client because an expert normally would not agree to be subject_to the client's control with respect to consultation and testimony taylor v kohli n e 2d ill generally the client can influence but not control an expert's thought processes compare restatement supra sec 14n comment a independent_contractor as an agent with id comment b non- agent independent_contractor moreover we believe that an agent appraiser must have to act as an advocate of the principal's position to fulfill the fiduciary duty an agent owes his or her principal such advocacy however is contrary to the duty owed the court and the public in general and precludes the assistance of the expert at trial the tax_court in fact has rejected expert testimony when the methods opined by the expert constituted advocacy e g estate of halas v commissioner supra even if an appraiser can be an agent to the client the record in the instant case does not establish that interstate was an agent of hca the esop committee retained interstate to prepare a fairness assessment of the purchase of the common_stock by the esop from healthtrust there is no evidence that interstate contracted to act for the benefit of hca or of healthtrust or that hca or healthtrust had the right to control interstate in the course of that employment the record moreover does not show that hca or healthtrust exercised any control_over the esop or the esop committee the esop was a separate_entity formed by healthtrust for the benefit of healthtrust's employees healthtrust furthermore was a separate and distinct corporation from hca and the other wholly owned subsidiaries of hca and it served a valid business_purpose ie to effectuate the divestiture by hca of the facilities the record does not establish that healthtrust was a mere sham or dummy_corporation or a mere alter ego or instrumentality of hca or any other subsidiary see standard adver agency inc v jackson s w 2d tenn electric power bd v st joseph valley structural steel corp s w 2d tenn see also baker v hospital corp of am so 2d ala accordingly we are not persuaded that interstate was an agent of hca of healthtrust or of the esop based on the foregoing we agree with petitioner that the interstate valuation does not constitute an admission by petitioners even had we agreed with respondent that the interstate valuation constituted an admission we would not be precluded from reaching a different value from that reached by interstate see mauldin v commissioner t c pincite although appraisal report was admitted as an admission against government's interest the court reached its own opinion as to value of donated property based on the record as a whole see also transamerica corp v united_states cl_ct pincite same respondent provided neither the qualifications of the preparer of the interstate valuation nor the bases of the opinions expressed therein no one involved in preparing the interstate valuation was made available for cross-examination accordingly we would accord the interstate valuation little if any weight if we were to admit it see pack v commissioner tcmemo_1980_65 n see also 46_tc_672 5_bta_770 montgomery bros co v commissioner 5_bta_258 kilburn lincoln mach co v commissioner 2_bta_363 respondent further contends that the interstate valuation is admissible under the business records exception to the hearsay rule see fed r evid dollar_figure at trial respondent made no attempt to lay the foundation required under rule of the federal rules of evidence for the admission of the interstate valuation as a business record see 841_f2d_264 9th cir affg per curiam 86_tc_848 forward communications corp v united_states ct_cl 608_f2d_485 accordingly we find that the interstate valuation is not admissible under the business records exception to the hearsay rule what is the fair_market_value of the securities for federal income purposes the fair_market_value of property is the price that a willing buyer would pay a willing seller for that property neither one being under any compulsion to buy or sell and both persons having reasonable knowledge of all the relevant facts united_states v cartwright u s fed r evid provides as follows records of regularly conducted activity a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit amerada hess corp v commissioner f 2d pincite 92_tc_312 sec_20_2031-1 estate_tax regs the buyer and the seller are hypothetical and their characteristics are not necessarily the same as the personal characteristics of the actual seller or of a particular buyer 680_f2d_1248 9th cir 658_f2d_999 5th cir 101_tc_412 petitioners contend that for purposes of ascertaining the amount_realized from the sale of the stock of the subsidiaries to healthtrust the fair_market_value of the securities as of date was dollar_figure as an alternative argument to the danielson_rule respondent contends that the fair_market_value of the securities acquired by hcaii as partial consideration for that stock is dollar_figure as of date ie the values j c bradford assigned to them expert testimony in support of their position petitioners presented the expert testimony of charles t harris iii mr harris a partner in goldman sachs and the team leader for the goldman sachs valuation at trial respondent presented no expert testimony as to the fair_market_value of the securitiesdollar_figure as a substitute at trial respondent sought to subpoena as an expert witne sec_12 robert s doolittle mr doolittle a partner in j c bradford continued respondent proffered the testimony of howard lewis mr lewis a valuation engineer with the internal_revenue_service in atlanta georgia as a rebuttal witness to mr harris procedures used by goldman sachs to value the preferred_stock at trial mr harris stated that goldman sachs had used appropriate procedures in valuing the securities during and that the goldman sachs valuation had reached accurate conclusions mr harris explained that in preparing the goldman sachs valuation goldman sachs had concluded that it would be unreasonable to value the healthtrust pik preferred_stock solely by reference to the trading prices of existing publicly traded pik preferred_stock because only a limited number of publicly traded pik preferred stocks existed at the time healthtrust issued the preferred_stock shares of the publicly traded pik preferred_stock were thinly traded and the issuers of the publicly traded pik preferred_stock were not comparable companies to healthtrust as none were in the health care industry based on recommendations of its traders goldman sachs concluded that a more reliable valuation approach would be to analyze the increment between the market yield on the publicly traded pik continued co to support the commissioner's position that the fair_market_value of the securities was at least dollar_figure million in total of which petitioners would own approximately dollar_figure million respondent had not retained mr doolittle as an expert witness and he did not wish to serve in that capacity as mr doolittle was not being called as a fact witness we declined to enforce the subpoena that would have required mr doolittle to serve as an involuntary uncompensated expert witness preferred stocks and the market yield on the most junior subordinated debt of the issuers of that preferred_stock because the corporate bond market was more active goldman sachs decided that the market required a yield on pik preferred_stock that wa sec_3 to percentage points higher than the yield required on the most junior subordinated debt of the issuer of the preferred_stock to approximate the yield that an investor would have required to acquire subordinated debt of healthtrust goldman sachs first estimated that healthtrust subordinated debt would receive a low single b rating and would have a market yield of percentdollar_figure consequently goldman sachs concluded that an investor in healthtrust pik preferred_stock would have required a yield of to percent goldman sachs then discounted the scheduled cash flows on the class a preferred_stock and class b preferred_stock using the estimated required yield for the pik preferred_stock to determine fair_market_value of the preferred_stock as of date for that purpose goldman sachs assumed that the class a preferred_stock would pay dividends at a 14-percent rate the actual rate for the initial dividend period and that the class b preferred_stock would pay dividends at a 5-percent during date healthtrust issued subordinated debt that received credit ratings of b3 ccc and that bore a market yield of percent rate goldman sachs concluded that as of date the class a preferred_stock had a fair_market_value in the range of dollar_figure million to dollar_figure million and that the class b preferred_stock had a fair_market_value in the range of dollar_figure million to dollar_figure million procedures used by goldman sachs to value the common_stock warrants to value the common_stock warrants goldman sachs first projected the value that the healthtrust common_stock would have after years for that purpose goldman sachs applied multiples in the range of to to the projected income of healthtrust in its 10th year of operation next goldman sachs reduced those computed values by the projected amount of debt and preferred_stock net of estimated available cash that healthtrust would have in its tenth year of operation goldman sachs then discounted by to percent the estimated value of common_stock in that tenth year to estimate the value of the common_stock on a fully diluted per-share basis as of date to be in the range of dollar_figure to dollar_figure lastly goldman sachs used the black-scholes option pricing model14 to estimate the value of the common_stock warrants goldman sachs concluded mr harris stated that the black-scholes model was the most widely accepted option pricing model and that for purposes of valuing the common_stock warrants the model took into account factors such as the value of the common_stock the common_stock warrant exercise price the terms of the common_stock warrants an assumed volatility in the price of the common_stock and the level of market interest rates that the common_stock warrants had a value in the range of dollar_figure million to dollar_figure million respondent's support of fair_market_value estimation in support of the commissioner's position respondent relies on the interstate valuation and on a compilation of materials relating to the valuation of the securities performed by j c bradford bradford materials assembled by respondent as explained above we have sustained petitioners' objection to the admission of the interstate valuation petitioners waived their objections to the admission of the bradford materials consequently the evidence relating to the valuation prepared by j c bradford has been admitted even though that evidence could have been excluded as hearsay see waddell v commissioner f 2d pincite petitioners however do not concede the accuracy or validity of the statements contained in the bradford materials even though admitted into evidence we are free to accept or reject the valuation amounts developed by j c bradford as we deem appropriate based on the record see 102_tc_149 cf transamerica corp v united_states cl_ct pincite no one involved in preparing the bradford materials was available at trial for cross-examination see supra note accordingly we accord the bradford materials little weight determination of fair_market_value of the securities petitioners argue that there is no basis upon which the values they determined for the securities may be disregarded because the conclusions reached by goldman sachs have substantial support and respondent presented no probative evidence to the contrary nonetheless we are not required to adopt the values advanced by goldman sachs 64_tc_946 valuation issues are questions of fact and the trier of fact must consider all relevant evidence to draw the appropriate inferences 323_us_119 84_tc_285 cupler v commissioner supra pincite we weigh expert testimony in light of the expert's qualifications as well as all the other credible_evidence in the record seagate tech inc consol subs v commissioner supra we are not bound by the opinion of any expert witness and we shall accept or reject that expert testimony when in our best judgment based on the record it is appropriate to do so id and the cases cited therein while we may choose to accept in its entirety the opinion of one expert we may also be selective in the use of any portion of that opinion id we however do not reject expert evidence without objective reasons for doing so 85_tc_934 respondent contends that the goldman sachs valuation contains errors omissions and is based on estimates and assumptions not supported by independent evidence or verification mr lewis did not independently value the securities rather he essentially expressed his preference for the j c bradford approach over the goldman sachs approach in valuing the securities although mr lewis raised some concerns regarding the goldman sachs valuation we believe that mr harris successfully countered those concerns consequently mr lewis's testimony has not persuaded us to disregard the goldman sachs valuation in its entirety the securities involved in the instant case are unregistered newly issued preferred_stock and common_stock warrants of healthtrust as of date the valuation_date the securities were not publicly traded and therefore they had no listed market price cf amerada hess corp v commissioner f 2d pincite fair_market_value of securities traded on a stock exchange generally is the average exchange price quoted on the valuation_date there were no sales of the preferred_stock or of the common_stock warrants prior to or within a reasonable_time after the valuation_date accordingly actual sales of the securities cannot be used to determine fair_market_value cf 73_tc_266 we agree in principle with respondent that under similar circumstances using comparable sales of publicly_traded_securities generally is preferable to the indirect method employed by goldman sachs see estate of hall v commissioner t c pincite a comparable sales approach however is premised on the existence of comparable transactions nonetheless in the instant case the record does not establish that the pay-in-kind preferred_stock issued by a relatively few publicly held corporations all involved in fields unrelated to the health care industry that j c bradford and by goldman sachs identified were comparable to the pay-in-kind preferred_stock that healthtrust issued to hcaii under the circumstances we are not convinced that the comparable sales approach used by j c bradford for valuing the preferred_stock was more appropriate or that the valuation method utilized by goldman sachs was unreasonable moreover we are not convinced that the assumptions used by j c bradford for valuing the securities were more reasonable than those employed by goldman sachs accordingly we think the conclusions reached by goldman sachs are reasonable ie that the fair_market_value of the class a preferred_stock in the aggregate is between dollar_figure million and dollar_figure million that the fair_market_value of the class b preferred_stock in the aggregate is between dollar_figure million and dollar_figure million and that the fair market of the common_stock warrants in the aggregate is between dollar_figure million and dollar_figure million based on the record as a whole however we do not agree that the midpoint of those valuation ranges accurately represents the fair_market_value of the securities rather we are convinced that a willing buyer would have paid the high point of the ranges advanced by goldman sachs although the acquisition was a highly leveraged_buyout we believe that other factors mitigated the high risks ordinarily associated with that indebtedness most of the hospitals had been owned and operated by petitioners for several years prior to the acquisition and therefore they had an existing experienced administrative staff moreover healthtrust was headed by senior hca management personnel who had extensive experience in the health care industry and with hca healthtrust management furthermore essentially began operating the healthtrust organization during date except for the decline in operating results for april and date while rumors spread about the pending transaction the hospitals' operating performance as a group exceeded the projections used to determine the consideration for the acquisition additionally immediately after the acquisition healthtrust held a commanding position in the health care industry after the acquisition healthtrust became the second largest after hca hospital management company in the united_states measured by the number of domestic hospitals owned and the fourth largest after hca humana inc and american medical international inc measured by the number of domestic beds owned the hospitals were comparatively modern facilities and initially would not require extensive capital expenditures_for construction modernization or maintenance a significant percentage of the hospitals were the only hospitals in their communities furthermore although the securities were not registered on date healthtrust was required to file at its expense a registration_statement with the sec as soon as practicable after that date and to use its best efforts to take all actions necessary to permit public resale of the securities both classes of preferred_stock carried a mandatory redemption feature at a price of dollar_figure per share plus accrued and unpaid dividends based on the foregoing we conclude that willing buyers could be found for the securities at the high point of each range advanced by goldman sachs accordingly we hold that the fair_market_value of the class a preferred_stock in the aggregate is dollar_figure million the fair_market_value of the class b preferred_stock in the aggregate is dollar_figure million and the fair_market_value of the common_stock warrants issued to hca in the aggregate is dollar_figure million for an aggregate fair_market_value of the securities of dollar_figure million to reflect the foregoing appropriate orders will be issued
